Citation Nr: 1533915	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  14-20 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

Entitlement to an increased initial rating for a traumatic brain injury (TBI) to include separately rated related disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from July 1970 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.  

During the pendency of the appeal, in a May 2014 decision, the RO found clear and unmistakable error in a prior decision, reduced the Veteran's TBI evaluation, granted service connection for tinnitus, granted service connection for headaches, and granted a TDIU.  In a May 2015 rating decision, the Appeals Management Center (AMC) granted an evaluation of 30 percent disabling for TBI with associated psychoneurosis effective from March 1990.  The AMC also provided separate evaluations of 40 percent for right upper extremity impairment, 20 percent for right lower extremity impairment, and 20 percent for left lower extremity impairment, all due to TBI and effective from March 5, 1990, terminated a separate evaluation for tinnitus, and granted SMC.

In December 2014, the Veteran and a witness testified at a December 2014 videoconference Board hearing before the undersigned acting Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was previously before the Board in February 2015 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  The procedural history of this appeal is complex, but through prior RO and Board determinations, the appellate period before the Board stems from March 5, 1990 to the present.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

The Veteran's TBI with residuals is manifested by mental impairment, which causes social impairment and total occupational impairment and warrants a 100 percent rating under the relevant rating criteria throughout the appellate period; this grant provides entitlement to statutory housebound status.


CONCLUSION OF LAW

The criteria for an initial 100 percent rating for TBI with psychoneurosis have been met; that is a 100 percent rating is warranted throughout the period in appellate period (March 5, 1990 forward); entitlement is likewise granted for Special Monthly Compensation (SMC) based on the criteria for statutory housebound status being met throughout the appeal period. 38 U.S.C.A. §§ 1114, 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.350, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8045 (prior to, and from, October 23, 2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the decision below, the Board grants the benefit sought by the Veteran for the entire period in appellate status.  Below, the Board discusses the bases for granting a 100 percent schedular rating during the entire period under appeal and that this automatically grants statutory housebound status during this same period of time.  Although the Board discusses that entitlement is not shown to other levels of SMC (other than those already granted), the Veteran nor the evidence raises the question as to these higher levels.  Under these facts and procedural history,  the Board finds that no additional notice or assistance is required.  Thus, a discussion of VA's duties to notify and assist claimants in substantiating a claim for VA benefits is not necessary.  As the benefit sought is granted, the Board also finds there is no additional need to discuss the undersigned's responsibilities during the hearing on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Legal Criteria

Prior to October 23, 2008, traumatic brain disease was rated under DC 8045, which provides that purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. will be rated under the DCs specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045- 8911).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma. Ratings in excess of 10 percent for brain disease due to trauma under diagnostic code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma. 38 C.F.R. § 4.124a, Diagnostic Code 8045. 

The protocol for rating TBIs was revised during the pendency of this appeal. See 73 Fed. Reg. 54693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008. See 38 C.F.R. § 4.124, Note (5).  For claims received by VA prior to that effective date, a veteran is to be rated under the old criteria for any periods prior to October 23, 2008 but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  The claim is to be rated under the old criteria unless applying the new criteria results in a higher disability rating.  See VBA Fast Letter 8-36 (October 24, 2008). 

Revised DC 8045 states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation. 38 C.F.R. § 4.124a, DC 8045. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. In a given individual, symptoms may fluctuate in severity from day to day. Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. 

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. 

Consider the need for SMC for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity. The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. Assign a 100- percent evaluation if "total" is the level of evaluation for one or more facets. If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet. 

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone. These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning. This classification does not affect the rating assigned under diagnostic code 8045. 

Note (5): A veteran whose residuals of TBI are rated under a version of § 4.124a, diagnostic code 8045, in effect before October 23, 2008 may request review under diagnostic code 8045, irrespective of whether his or her disability has worsened since the last review. VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under diagnostic code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008. For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR 3.114, if applicable. 38 C.F.R. § 4.124a, DC 8045 (effective October 23, 2008).


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's TBI with associated psychoneurosis, is evaluated as 30 percent disabling from March 5, 1990 to August 28, 1991.  As of August 28, 1991, his mental disability is evaluated as posttraumatic stress disorder (PTSD) and is rated as 30 percent disabling from August 28, 1991 to December 16, 2003, and as 100 percent disabling from December 17, 2003.  Separate ratings are also in effect for other TBI related symptoms, as noted in the Introduction. 

The clinical records reflect multiple diagnoses for the Veteran to include psychogenic amnesia, selective type with paranoid delusional features, generalized anxiety, adjustment disorder, PTSD, TBI (right parietal cyst), depressive disorder, and personality disorder with significant paranoid traits. While some examiners have stated that the Veteran's PTSD is his major disability and that it is related to service, to include his service-connected TBI injury, other clinical records reflect that his major mental disability is his non-service-connected personality disorder (e.g. 6/2/09 Patient Review for Board of Veterans Appeals).  There is also some evidence that his mental faculties impairment may be due to his TBI.  In giving the benefit of the doubt to the Veteran, and in noting that he is service-connected for a TBI and for PTSD, the Board has considered his mental symptoms attributable to both.  That is, the Board finds that it has jurisdiction to consider the appropriate rating for his manifestations of psychiatric symptoms for the entire period in appellate status.  As the Board grants a 100 percent under the psychiatric component (mental function) of the service-connected disability, as discussed in greater detail below, there is no need for further discuss schedular ratings for the TBI under the facts of this case.

Under the criteria in effect prior to November 7, 1996, a 100 percent rating is warranted under DCs 9400 - 9411 when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community. Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosion of aggressive energy resulting in profound retreat from mature behavior.  Demonstrably unable to obtain or retain employment. 

The Board finds, based on the evidence noted below, and in giving the benefit of the doubt to the Veteran that he is entitled to a 100 percent rating for his TBI with residuals effective from March 5, 1990.  In this regard, the Board would like to stress, again, that the period from March 5, 1990 to the present is under review.  Although the pertinent regulations have changed during this period, both as to TBI and psychiatric rating criteria, at all times the Rating Schedule has provided that up to a 100 percent rating was warranted for neurological conditions, such as the TBI, based on symptoms, to include impairment mental function.  See 38 C.F.R. § 4.124a (2014).  After careful review of the extensive record, the Board finds that the preponderance of the evidence clearly shows that the disability has been total in nature through the appeal period.  That is, a total, 100 percent rating is warranted from March 5, 1990 onward based on mental function impairment.  Although cognizant that separate ratings have been assigned for various associated disabilities during this appeal period, the Board finds it unnecessary to specifically to address these disabilities on a schedular basis.  That is, the schedular 100 percent rating, when considering the other ratings assigned to other body systems during this entire period, warrants statutory housebound SMC under 38 U.S.C.A. § 1114 and 38 C.F.R. § 3.350.  These are the benefits sought by the Veteran.  See Mintz v. Brown, 6 Vet. App. 277 (1994) (the Board does not have jurisdiction to review a case if no additional benefit would accrue to the claimant).  Although, as discussed below, there are possible higher levels of SMC, and such have not been provided during the entire period under review, neither the Veteran nor the evidence indicates a basis for granting these benefits.  For these reasons, the Board limits its discussion in this decision to the bases for granting the 100 schedular rating and the related statutory housebound SMC, and then briefly discusses the reasons that higher levels of SMC are not warranted (other than during the periods during which these higher levels of SMC have already been granted).

Mental health records from 1989 refect diagnoses of psychogenic amnesia, selective type with paranoid delusional features, generalized anxiety, adjustment disorder, and dependent personality.  The records reflect that the Veteran was having marital problems, and intentionally abandoned his son at a gas station in Nevada, leaving the four year old child with gas station attendants.  The Veteran then continued driving across country, eventually arriving in Virginia, where upon, he called the Nevada police to inquire about his son.  The records note that the Veteran needed to be evaluated for possible brain damage due to electric shock in service.  The records also reflect that the Veteran reported his inability to be cleared medically (mental health) to be reinstated at his job due to the "notion" that he was a risk to co-workers and patients.  Clinicians described him as anxious, nervous, depressed, and paranoid. 

August 1991 records reflect that the Veteran reported to a clinic and requested to be seen on a crisis basis.  He was noted to be very distraught, nervous, and upset, frightened.  He was diagnosed with acute situational stress reaction.

A September 1991 report of neuropsychological evaluation reflects that the Veteran was referred by his employer.  The examiner noted the following with regard to the Veteran:

From the beginning of the interview, [the Veteran's] speech was noted to be extremely detailed, i e , circumstantial and tangential.  He frequently did not answer questions directly and demonstrated some pressure of speech which made it difficult to interrupt him and bring him back to the subject at hand.  He sometimes digressed to speak in great detail of topics which occurred to him as he attempted to answer the questions being asked of him. . . . 

He seemed unable to summarize information or keep on track of what he was discussing.  He also seemed unable to understand or consider my point of view and how confusing and irrelevant these digressions would be for me in understanding what he was attempting to explain.
. . . 
[t]he patient's responses [to Rorschach testing] indicate that he is very guarded and defensive with very strong inhibition of affect.  He tends to feel alienated and distant from others and by using his inner life obtains basic gratification rather than through interaction with other people.  Similarly, with regards to a problem-solving strategy, [the Veteran's] responses indicate he relies exclusively on thinking things through himself rather than interacting with others or employing his emotions.  His emotions are generally over-controlled but may be intermittently explosive due to minor phenomenon, i.e. "the straw that broke the camel's back phenomenon."
. . . 
[The Veteran] is likely to have trouble telling relevant from irrelevant details.  He may miss what is critical and spend time thinking about irrelevant details.  He has a tendency to reduce everything to black and white, oversimplifying the complexity of human experience.

A May 1992 VA examination report reflects that the Veteran's speech "is somewhat rambling and disjointed, but over all logical in its construction."  It was further noted that the Veteran seems "rather pressured, very anxious and insistent.  He needs to answer questions in an over detailed fashion."

A March 1993 Social Security Administration (SSA) record reflects that the Veteran is "capable of simple and some complex instructions/tasks [and] at using public transportation.  He may function best in a setting where he is not required to interact extensively with general public, fellow [and] supervisory personnel".  SSA records also indicate that the Veteran was "very nervous" and "over explains things and seems overly apologetic".

VA correspondence dated in December 2001 from a psychologist, M.M. to the Veteran, states the opinion M.M. that the Veteran is unable to sustain gainful employed due to his PTSD, personality disorder, and chronic low back pain.  M.M. noted in pertinent part, as follows:

One of the most troubling aspects of your current psychiatric condition is the amount of energy you expend on focusing on your disabilities.  It continues to be my recommendation that you find outlets for your distress which allow you to distance yourself from the constant struggle to gain compensation.  I will continue to work with you in your efforts to cope with your depression, anxiety low frustration tolerance, poor interpersonal relations poor sleep nightmares and anger all of which I believe to be significantly related to your military service. 

VA correspondence dated in July 2003 from a psychiatrist, P.L., to the Veteran, states the opinion of the psychiatrist that the Veteran is unable to sustain gainful employment.  Dr. P.L. noted that the Veteran's PTSD was due to the Veteran's military service, to include "a near electrocution while working on a dry-dock which caused you to lose consciousness."

A December 2003 VA record reflects that the Veteran is "relatively non-functional.  He is unable to work.  He has few friends or acquaintances outside of his immediate family."

VA clinical records reflect that the Veteran has remained "fixated" on his VA claims, and that attempts to reframe him are "fruitless" (See January 2010 VA records).

A June 2011 VA examination report reflects the opinion of the clinician that the Veteran was "definitely unemployable between August 1991 and November 1993.  The clinician stated that there "was plenty of evidence in the records to indicate that period and the period actually preceding this there is a decline in his function including increased paranoia, including increased difficulties with his superiors, and including increased difficulty with his ability to get along with people in a job situation."

A May 2015 VA examination report from a neurologist reflects that the Veteran's cognitive impairment is more likely than not affected by his underlying psychiatric diagnosis rather than a TBI.  In this regard, the Board notes that the incident which caused the TBI is one of the Veteran's PTSD stressors.

In giving the benefit of the doubt to the Veteran, the Board finds that he is entitled to a 100 percent rating for his TBI with associated psychoneurosis, effective from the date of service connection, March 5, 1990. 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  In making this determination, the Board has considered the severity of the Veteran leaving his young child alone at a gas station while he drove across country (and his subsequent hospitalization when he returned to the state), that the Veteran has been effectively unemployable since at least 1991, and that he has been undergoing treatment, to include medication.   (The Board has considered that the Veteran's mental health has been evaluated as a TBI with psychoneurosis prior to August 1991 and as PTSD from August 1991; for purposes of this decision, and in giving the benefit to the Veteran of the earliest effective date for his mental health, the Board has categorized his mental disability as TBI with associated psychoneurosis.)

Regarding under possible benefits payable on the basis of the Board's grant, SMC is payable at the housebound rate where the Veteran has a single service-connected disability rated as 100-percent disabling and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The Veteran is currently in receipt of service-connection from March 5, 1990 for varicose veins of the left leg (20 percent disabling from March 1981, 40 percent disabling from August 1991, and 50 percent disabling from March 2000), right upper extremity impairment (40 percent disabling), left upper extremity weakness (30 percent disabling from March 1990 to October 2008), right lower extremity (20 percent disabling), left lower extremity impairment (20 percent disabling), tinnitus (noncompensable), and headaches (noncompensable).

Thus, from March 5, 1990, the Veteran is in receipt of one disability rated as 100 percent disabling (TBI with psychoneurosis) and a combination of disabilities rated at least 60 percent disabling.  As such, he is entitled to SMC at the S-1 rate from that date.  See 38 U.S.C.A. § 1114.

As previously stated, in as much as this decision constitutes a full grant of the benefit sought on appeal with respect to the issue of an increased rating for the Veteran's service-connected TBI, a discussion of the Veteran's separately rated TBI symptoms is not warranted.  In other words, the Veteran is already in receipt of the maximum allowable based on his receipt of SMC.  See Mintz v. Brown, 6 Vet. App. 277 (1994) (the Board does not have jurisdiction to review a case if no additional benefit would accrue to the claimant).  

The Board has also considered whether the Veteran is entitled to SMC compensation under any other provision, to include 38 U.S.C.A. § 1114(k), but finds that he is not.  The Board acknowledges the Veteran's complaints with regard to numbness and weakness of some of his extremities.  However, the Veteran's extremities have been shown to be no worse than mild or moderate, as noted below, and do not rise to the level of loss of use.

The Veteran's right upper extremity has been shown to be no worse than mild (e.g. occasional right arm numbness (December 1989), normal deep tendon reflexes (August 1992) normal fine and gross motor coordination (March 1993), normal motor function, 5/5 (May 1993), full strength on handgrip, deep tendon reflexes were 2+ in the biceps, triceps, and brachioradialis of the right upper extremity (March 2002), intact pulses (January 2002), 2+ reflexes and had normal strength (5/5) (August 2010), normal peripheral nerves and full active movement against full resistance (May 2011), grossly intact motor function of the upper extremities February 2014)).

The Veteran's right lower extremity has been shown to be no worse than mild (e.g. 
normal neurological examination (April 1989), normal deep tendon reflexes (August 1992), normal fine and gross motor coordination (March 1993) 5.5 function (May 1993), intact sensation in the lower legs (March 2000), normal pedal pulses (February 2001) ,active movement against full resistance, a 5/5, on the detailed motor examination for the right hip, knee, ankle and great toe movements, and normal muscle tone (August 2010), normal full active movement against full resistance of the right hip, knee, and ankle, with no normal muscle tone and no muscle atrophy (May 2011), grossly intact motor function of the upper and lower extremities (February 2014)).

The Veteran's left upper extremity has been shown to be no worse than mild (e.g.  normal neurological examination(April 1989), mild left upper extremity weakness and normal deep tendon reflexes (August 1992), normal fine and gross motor coordination (March 1993), normal motor function (May 1993), 4.5 handgrip strength and deep tendon reflexes of 2+ in the biceps, triceps, and brachioradialis.  (March 2000), intact pulses, decreased sensation to light touch consistent, weakness (January 2002), left wrist strength of 4/5, left handgrip strength of 4/5 which was unlikely to be caused by TBI/cyst (April 2002), paresthesias of the left hand and the 3,4,and 5th fingers (June 2006), intermittent numbness "sometimes in left upper extremity" and  reported "mild too moderate weakness" with 1+ reflexes (biceps, triceps, brachioradialis) and 0 (finger jerk), 4/5 strength, normal muscle tone was normal, no physical findings of autonomic nervous system impairment, muscle atrophy, or loss of muscle tone (August 2010), decreased left upper sensation to vibration, light touch testing, and pain/pinprick, with normal position sense, no dysesthesias, and active movement against some resistance (e.g. 4/5) (May 2011), grossly intact motor function (February 2014), "trace" left-sided weakness rated as mild, motor activity which was normal most of the time, but mild slowed at times, 5-/5 strength, intermittent weakness, normal tone, normal bulk, normal deep tendon reflexes, and no pronator drift or tremor (April 2015)).

The Veteran's left lower extremity has been shown to be no worse than mild (e.g.
normal upon neurological examination (April 1989), mild left lower extremity weakness which was a 5-/5 with normal deep tendon reflexes (August 1992), normal fine and gross motor coordination (March 1993), intermittent left leg numbness. (May 1993), intact sensation with some left-sided paresthesias and anesthesias, secondary to an aneurysm, and some give-away weakness (March 2000), normal pedal pulses, decreased sensory function (February 2001), "marked variation of decreased sensation to light touch in the left leg consistent with a mild cold-induced peripheral neuropathy" and not likely related to TBI/cyst (2002), intermittent numbness, reported mild to moderate reflexes were 1+ for the knee jerk and ankle jerk., some movement against some resistance. (August 2010), decreased vibration, pain/pinprick, position sensation of the left foot toes, and decreased light touch with no dysesthesias, active movement against some resistance of the left hip, knee, ankle, and great toe, normal muscle tone, and no muscle atrophy. (May 2011), grossly intact motor function (February 2014), trace left side weakness which is mild and which has not changed from March 1990 to present (April 2015).  

The Board finds that the Veteran is not entitled to regular aid and attendance under 38 U.S.C.A. § 1114(r) prior to May 2014 as there is no competent credible evidence that his disabilities were of such a severity as to warrant such.  

The Board also finds that he is not entitled to compensation under 38 U.S.C.A. § 1114(t) for any period when he is not eligible for compensation under 38 U.S.C.A. § 1114(r)(2).  In this regard, the Board notes that the undersigned Veterans Law Judge observed the Veteran at the December 2014 Board hearing and finds, based on his observation of the Veteran, that such compensation is not warranted.  In addition, the most probative evidence of record, the clinical records, does not support a finding that in the absence of regular aid and attendance, he would require hospitalization, nursing home care, or other residential institution care.  

In conclusion, a rating of 100 percent for TBI with residuals is warranted from March 5, 1990.  Entitlement to S-1 SMC is also warranted based on the service-connected disabilities meeting the schedular housebound criteria from this same date - March 5, 1990.  An additional SMC rating, or a rating in excess of "S", is not warranted.  The Board has considered the benefit of the doubt rule in making its decision.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).    


ORDER

Entitlement to a 100 percent rating for TBI with residuals is granted from March 5, 1990; entitlement to S-1 SMC statutory housebound status is met from this same date.



______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


